id office uilc cca-407238-11 ---------------------------- number release date from ------------------ sent thursday april pm to ------------------- cc ------------------------------------------------------------ subject sec_1341 --------based on your memorandum and our phone conversations over the last week regarding sec_1341 we concur with your conclusion that sec_1341 is not applicable to the situation presented and that the taxpayer’s request for refund should be denied in general based on the limited set of facts presented the taxpayer has not met the requirements of either sec_1341 or under sec_1341 sec_1341 applies only if an item was included in gross_income for a prior taxable_year because it appeared that the taxpayer had an unrestricted right to such item in the present situation the default judgment for fraud entered against the defendants should be sufficient to establish that the taxpayer did not have an unrestricted right to the income item which would preclude the application of sec_1341 additionally sec_1341 provides that sec_1341 applies only if a deduction is allowable for the taxable_year because it was established after the close of such prior taxable_year that the taxpayer did not have an unrestricted right to such item_of_income or to a portion of such item sec_1341 only applies where the taxpayer is entitled to a deduction under another provision of the tax code in the present situation it is unlikely that another code section will provide a deduction the taxpayer is not entitled to a deduction under sec_162 as these costs are not ordinary and necessary business_expenses of the taxpayer moreover even if the taxpayer is deemed to have stepped into the shoes of the defendants a deduction is not allowed for the taxable_year at issue an accrual basis taxpayer cannot take a deduction for an item until economic_performance with respect to such item occurs in the present situation economic_performance would not occur until the taxpayer funds the qualified_settlement_fund and there are no facts to indicate that the taxpayer has done so as the taxpayer has not funded the qualified_settlement_fund economic_performance has not been met and sec_1341 would not apply because the taxpayer has not established that a deduction is allowable for the taxable_year at issue --------if you have any questions please call me my direct dial number is -----
